department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date number release date se t eo ra t uniform issue list number contact person identification_number telephone number legend g dear ------------------ this is in reply to g’s request for a ruling that it is excepted from filing annual information returns on form_990 return of organization exempt from income_tax by revproc_95_48 1995_2_cb_418 g is recognized as exempt from federal_income_tax under sec_501 of the code relating to workmen’s compensation g was created by its state government a majority of g’s governing body is appointed by its state governor g must file a public annual report with its state’s insurance commissioner and is subject_to audit by that state office if g is dissolved its state will determine the disposition of g’s assets sec_6033 of the code generally requires the filing of annual information returns such as form_990 by organizations exempt from federal_income_tax under sec_501 of the code sec_6033 of the code and sec_1_6033-2 of the income_tax regulations provide that the commissioner may relieve any organization or class of organizations from filing in whole or in part the annual return required by sec_6033 where the commissioner determines that such returns are not necessary for the efficient administration of the internal revenue laws revproc_95_48 1995_2_cb_418 provides that an organization is not required to file the annual form_990 if it meets sec_4 b i through iii of that procedure first under sec_4 b i of the procedure the organization must be either operated supervised or controlled by governmental units or by organizations that are affiliates of governmental units within the meaning of sec_1_509_a_-4 of the regulations or the members of the organization's governing body must be elected by the public at large pursuant to local statute or ordinance under sec_1_509_a_-4 there must be a substantial degree of direction over the organization’s policies programs and activities by one or more publicly supported organizations the relationship is comparable to that of a parent and a subsidiary where the subsidiary is under the direction of and accountable or responsible to its parent organization this relationship can be established by the fact that a majority of the officers directors or trustees of the organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations second under sec_4 b ii of the procedure the organization must two or more of the following five affiliation factors a through e of section dollar_figure of the procedure a the organization was created by one or more governmental units organizations that are affiliates of governmental units or public officials acting in their official capacity b the organization's support is received principally from taxes tolls fines government appropriations or fees collected pursuant to statutory authority amounts received as government grants or other contract payments are not qualifying support under this paragraph c the organization is financially accountable to one or more governmental units this factor is present if the organization is i required to report to governmental_unit s at least annually information comparable to that required by form_990 and ii is subject_to financial audit by the governmental_unit s to which it reports a report submitted voluntarily by the organization does not satisfy clause i also reports and audits pursuant to government grants or other contracts do not alone satisfy thi sec_4 c d one or more governmental units or organizations that are affiliates of governmental units exercise control_over or oversee some or all of the organization's expenditures although it is not financially accountable to governmental units as described in c e if the organization is dissolved its assets will by reason of a provision in its articles of organization or by operation of law be distributed to one or more governmental units or organizations that are affiliates of governmental units within the meaning of this procedure third under sec_4 b iii of the procedure the organization’s filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws in this case under sec_4 b i of the procedure g meets sec_509 -4 g i of the regulations because g has a majority of the persons on its governing body appointed by a state government under sec_4 b ii g meets two or more of the section dollar_figure factors namely at least a and c under sec_4 b iii given that g files annual public information with its state insurance commissioner g’s filing of a form_990 is not otherwise necessary to administration of the internal revenue laws accordingly based on the information submitted we rule that you g have met the requirements of sec_4 b of revproc_95_48 1995_2_cb_418 and thus filing of form_990 is not required no opinion is expressed regarding whether you have unrelated_business_taxable_income under sec_511 of the internal_revenue_code and therefore must file a form 990-t return because this ruling could help to resolve any questions please keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent jane baniewicz manager exempt_organizations technical group sincerely
